By the Court. —
Lumpkin, J.
delivering the opinion.
The jurisdiction of a Court ’of Equity is to be exercised, (1) where the principles of law by which the Ordinary Courts aro guided give a right,but the powers of those Courts are not sufficient to afford a complete remedy, or their modes of proceeding *209are inadequate to the purpose; (2) where the Courts of Ordinary jurisdiction are made instruments of injustice; (3) where the principles of law by which the Ordinary Courts are guided give no right, but upon the principles of universal justice the interference of the judicial power is necessary to prevent a wrong, and the positive law is silent; (4) to remove impediments to the fair decision of a question in other Courts; (5) to provide for the safety of property in dispute pending the litigation, and to preserve property in danger of being dissipated or destroyed by those to whose care by law it is entrusted, or by persons having-immediate but partial interests; (6) to restrain the assertion of doubtful rights in a manner productive of irreparable mischief; (7) to prevent injury to a third person, by the doubtful titles of others; (S) to put a bound to vexatious and oppressive litigation, and to prevent multiplicity of suits; (9) to compel a discovery or obtain evidence which may assist the decision of other Courts; and (10) to preserve testimony, when in danger of being lost, before the matter to which it relates can be made the subject of judicial investigation. Mitf. Eq. Pl. Jeremy, 111, 112.
[1.] We will not pretend at present to go into any exposition of all, or indeed of any of these heads of Chancery jurisdiction ; suffice it to say, that in the opinion of this Court, this bill which is demurred to for want of Equity, cannot be sustained under 'any of them. It will not be denied, that in matters of account, Courts of Equity in England exercise concurrent jurisdiction with Courts of Common Law. But conceding this, the only true principle even there, upon which they entertain suits for an account on matters cognizable at Law is, that either a Court of Law cannot give any remedy at all, or not so complete a remedy as Courts of Equity. If the account can be fairly taken in a Court of Common Law, and suitable relief administered, there is no pretext for the change or transfer of jurisdictions.
[2.] And a fortiori, is this doctrine true in this State, where Equity jurisprudence is confided to the ordinary Courts of Law, with a limited statutable jurisdiction, i. e. “where a Common Law remedy is not adequate.”
Here, no discovery is sought or required, and there is not a single allegation in the bill going to show that the peculiar remedial process or functions of a Court of Equity are necessary. Had the complainant prayed to be substituted in the place of *210Powers as the purchaser of the house and lot in Macon, that, perhaps, might have afforded a pretext for the interposition of a Court of Equity; but he is content by asking that Powers may be compelled to pay up the price at which the property was bid off under complainant’s execution at Sheriff’s sale, thus evincing his election or willingness to waive any right which he might be supposed to have, to consider this purchase as inuring to his benefit on account of the fiduciary relation subsisting between them.
Under these circumstances, we hold that Equity is not only ousted of its jurisdiction, but that it is altogether more proper that this settlement should be made in the Court where the business was transacted ; and which is not only entirely competent to compel its officers to do justice to suitors, but which, on the other hand, should see to it that their officers have full justice done to them in the matter of fees. It would require a strong case to justify the Courts to send away these officers deprived of their just lien on the papers in their hands, for the professional services which they have rendered, to have their claims adjusted by a Jury in another forum.
Mr. Cooper says, “ If the plaintiff can have as effectual and complete remedy in a Court of Law as in a Court of Equity, and that remedy is clear and certain, a demurrer, which is in truth a demurrer to the jurisdiction of the Court, will hold.”1 Eq. Pl. p. 124.
Sir Chaloner Ogle brought his bill against the representatives of Admiral Haddock for an account and share of prize money, which was dismissed by the Lord Chancellor, on the ground that it was a mere legal right which should be recovered at Law. 1 Ves. Sen. 162.
Parry vs. Owen, (3 Atkyn’s R. 740,) was a bill brought by the executrix of an attorney, for money due from the defendant for business done by her husband, as his attorney, and to be paid what should be found due on an account. The defendant demurred to the relief, and for cause of demurrer showed the remedy was at Law, and that an Act of Parliament pointed out a summary way. Lord Chancelloriallowed the demurrer.
Now, the case before us is precisely the reverse of this. Here it is the client who prays an account against his attorney. The principle applies equally to both parties. Either is entitled to go into Equity against the other, whenever there is a proper case *211made. Neither, without such a case is made. And it is worthy of observation, that Lord Chancellor Hardwicke assigned, as the reason for dismissing the bill, that the Statute of 2 Geo. II. had prescribed a summary remedy. The same reason applies with double force here, where the client may not only sue at Law, but force his attorney to a speedy account by rule, when upon default he is subject to be stricken from the bar as a practitioner. More than this, like all other agents, an attorney is liable, under the Penal Code of Georgia, to be punished by imprisonment and labor in the Penitentiary, if he converts his client’s money, against his consent, to his own use, and fail or refuse to pay over the same when demanded. It would seem, therefore, that these cumulative and most stringent remedies, civil and criminal, would suffice to settle an ordinary matter of account between client and attorney.
Believing as we do, then, that no sufficient ground is shown in the bill for the interference of a Court of Equity, we think the defendant’s demurrer to the bill for want of equity to sustain the jurisdiction, ought to have been allowed, and adjudge accordingly-